Exhibit 99.1 Global Water Resources Reports Full Year 2016 Results PHOENIX, AZ – March 10, 2017 – Global Water Resources, Inc. (NASDAQ: GWRS), (TSX: GWR), a pure-play water resource management company, reported results for the year ended December 31, 2016. For information regarding today’s conference call, see the Conference Call section below. 2016 Highlights • Increased dividend by 10.3% in 2016 to an annual amount of $0.27 per common share (or $0.0225 a month per common share); • Total active connections increased by 3.1% to 37,387 at December 31, 2016 from 36,272 at December 31, 2015 (after adjusting for the Valencia and Willow Valley dispositions); • Revenue was $29.8 million, net loss was $2.9 million (driven by $5.4 million in interest costs incurred as a result of the debt refinance), and adjusted EBITDA was $13.9 million (adjusted EBITDA is inclusive of $2.1 million in deferred compensation primarily as a result of the 67% stock price increase during the calendar year); • Water, wastewater and recycled water revenue (Utility Revenue) decreased 5.2% (or $1.6 million) as a result of the Valencia and Willow Valley dispositions.Adjusted Utility Revenue (which excludes the impact of the Valencia and Willow Valley dispositions), grew by 7.8% (or $2.1 million) in 2016; • Cash and cash equivalents totaled $20.5 million at December 31, 2016 versus $11.5 million at December 31, 2015; • Raised $8.4 million in an initial public offering on the NASDAQ Global Market; • Completed a debt refinancing by issuing $115 million of senior secured notes at a blended interest rate of 4.55%; and • Received a favorable ruling from the IRS providing the ability to defer the taxable gain associated with the Valencia condemnation by making capital investments in existing utilities. Management Commentary “2016 was a milestone year for Global Water,” stated the company’s President and CEO, Ron Fleming. “The company now has a unique and strong foundation from which to build, one that will provide further opportunities and benefits for our customers, employees, and shareholders. Beyond our strong growth in Utility Revenue that was driven by increased active connections and new rates, we also executed a series of strategic initiatives, including both the U.S. IPO and debt refinancing, which we believe positions Global Water to prosper over the long term.” “In 2017 and beyond, we expect our exclusivity in large service areas where rapid housing growth is forecasted—combined with approved new rates phased-in over the next five years—to support our continued growth. Additionally, we will look for accretive acquisition opportunities that will also help defer the tax liability generated as part of the Valencia disposition. We believe this combination of constant organic growth and accretive capital investments will further create long term value.” 1 2016 Financial Summary Total Revenues Total revenues, comprised of water services, wastewater and recycled water services, and unregulated revenues, were $29.8 million in 2016 compared to $32.0 million in 2015. The decrease was primarily related to the condemnation of the operations and assets of Valencia in July 2015 and the sale of Willow Valley in May of 2016. Together, these entities had contributed revenue of $306,000 in 2016 and $4.0 million in 2015. The decrease was also due to a $535,000 reduction in unregulated revenues. Adjusted revenue (which adjusts for the Valencia and Willow Valley dispositions) in 2016 increased 5.7% from $27.9 million to $29.5 million. The increase in revenue was primarily attributed to a 3.1% increase in active connections and an approved increase in rates. Operating Expenses Total operating expenses decreased 3.7% to $24.5 million in 2016 from $25.4 million in 2015. The reduction in operating expenses was due to a decrease in operations and maintenance costs and depreciation, partially offset by increased general and administrative expenses. The decrease in operations and maintenance costs, as well as depreciation expense, was primarily driven by the condemnation of the assets and operations of Valencia and the sale of Willow Valley. Other Income (Expense) Other income (expense) resulted in $9.6 million of expense in 2016 compared to $35.5 million of income in 2015. The change in other income (expense) was primarily driven by the $43.0 million gain associated with the condemnation of the operations and assets of Valencia recorded in 2015 combined with a $3.6 million increase in interest expense in 2016, which was due to costs incurred as part of the debt refinancing, partially offset by lower interest expense in second half of 2016. Additionally, we had a $954,000 gain on settlement of the Sonoran purchase liability in 2016 and the earnout related to the Valencia condemnation was $585,000 higher in 2016 compared to 2015. Net Income (Loss)Net loss totaled $2.9 million, or $(0.15) per share, in 2016, as compared to net income of $21.4 million, or $1.17 per share, in 2015. The change was primarily attributed to the $43.0 million gain on the condemnation of operations and assets of Valencia, net of a $20.2 million tax liability in 2015. Additionally, interest expense increased $3.6 million and deferred compensation and board compensation increased $2.1 million. Interest expense increased due to the expenses associated with the company’s debt refinancing. Deferred compensation increased primarily due to the 67% increase in stock price, and board compensation increased due to the option grants to members of the board, as well as the increase in stock price. This was partially offset by an income tax benefit of $1.5 million related to the company’s current period losses. Adjusted EBITDA Adjusted EBITDA (a non-GAAP metric, as defined below) was $13.9 million in 2016, compared to $15.7 million in 2015. The decrease was primarily due to decreased revenue associated with the disposition of Valencia and Willow Valley and $1.3 million in higher deferred compensation expense in addition to new U.S. public company costs. These decreases were partially offset by organic connection growth, higher rates and increased earnout payments related to the Valencia condemnation. 2 Dividend Policy The company recently declared a monthly cash dividend of $0.0225 per common share (or $0.27 per share on an annualized basis), which will be payable on March 31, 2017 to holders of record at the close of business on March 17, 2017. Business Outlook Global Water's immediate growth strategy for its regulated water, wastewater and recycled water business is driven by increased service connections, continued operating efficiencies, and utility rate increases approved by the Arizona Corporation Commission. Global Water will also place more focus on its original mission of aggregating water and wastewater utilities, allowing its customers and the company to realize the benefits of consolidation, regionalization and environmental stewardship. Connection Rates Excluding the impact of the Valencia and Willow Valley operations, Global Water experienced positive growth in new connections and in re-establishing service on previously vacant homes. As of December 31, 2016, active service connections increased by 1,115 to 37,387, compared to 36,272 as of December 31, 2015 (after adjusting for the Valencia and Willow Valley dispositions). This represents an annualized increase of 3.1%. The company’s vacancy rate is now at 1.7% after reaching a peak of 11.2% in February of 2009. Arizona’s Growth Corridor: Positive Population Trends The Metropolitan Phoenix area is steadily growing due to low-cost housing, excellent weather, large and growing universities, a diverse employment base, and low taxes. Its population has increased throughout 2015 and into 2016, and it continues to grow. The Arizona Department of Administration – Office of Employment and Population Statistics predicts that Metropolitan Phoenix will have a population of approximately 4.5 million by 2020, representing a 10.3% increase from 2015. According to the W.P. Carey School of Business Greater Phoenix Blue Chip Real Estate Consensus panel, most sectors of real estate are expected to experience improved occupancy and growth. For Maricopa County and Pinal County combined, the W.P. Carey School of Business, using U.S. Census data, reported that single family housing permits grew 10.1% to 18,456 in 2016 versus 2015. In the City of Maricopa, where Global Water has its largest water and wastewater utilities, permits are up 56% year over year. The panel forecasts 22,115 permits in 2017 and 24,848 permits in 2018. We believe this growth rate, combined with five additional years of rate increase phase-ins, creates an opportunity for Global Water to meaningfully increase its active connections and revenues for the foreseeable future. Conference Call
